Citation Nr: 0423046	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  98-01 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to July 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board remanded this case in September 2000 for further 
development.  It has returned for appellate action. 


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran does not have asbestosis or any other 
asbestos-related disease.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folders reveals compliance with the 
VCAA.  That is, by way of a letter dated in January 2004 and 
an April 2004 supplemental statement of the case, the RO 
advised the veteran of the notice and assistance provisions 
of the VCAA, and explained what types of evidence VA was 
obligated to obtain and what types of evidence VA would 
assist the veteran in obtaining if he provided the requisite 
information.  Also, the Board provided detailed information 
in the September 2000 remand.  Thus, the Board is satisfied 
that the RO has provided the veteran all required notice.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim and issued the initial determination prior to the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.   

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured VA 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  All private medical records identified by the 
veteran and for which he completed a release have been 
obtained.  He states that he has seen "other doctors," but 
he has not provided specific identifying information or 
completed releases for records, so there is nothing further 
that can be done.  VA examinations and medical opinions have 
been obtained as to the claimed condition.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the September 2000 remand, with respect to 
the issue on appeal addressed in this decision.  See Stegall 
v. West, 11 Vet. App. 268 (1998).



II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, the 
record shows that the RO complied with these procedures.  The 
RO sent the appellant a letter in August 1997 requesting 
these details, and he provided information later that same 
month.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Asbestosis

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease. 38 C.F.R. § 3.303.

Here, the Board notes that the questions of whether the 
veteran has asbestosis and whether such is etiologically 
related to his service in the United States Navy require 
competent medical evidence. Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The veteran has provided various medical and 
lay statements in support of this claim.  As the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case the record contains conflicting medical 
evidence.  The veteran's service records show that he served 
in the Navy.  The veteran contends that he was exposed to 
asbestos while serving on a ship.  The service medical 
records are negative for findings of a lung disorder caused 
by asbestosis.

In support of his claim, the veteran submitted private 
medical records that indicate that the veteran has been 
diagnosed with asbestosis.  The veteran's private physician, 
M.M.M, M.D., wrote in an August 1998 letter that the veteran 
was diagnosed with asbestosis in 1993.  She also provided an 
opinion linking the veteran's asbestosis to the veteran's 
reported history of exposure to asbestos during service.  In 
a December 1996 written statement from Dr. I.K.S., she 
opined, based on x-ray studies, that the veteran had 
asbestosis.  These records also appear to show that the 
veteran had submitted a legal claim against the his post-
service employer, maintaining that he developed asbestosis 
due to on the job exposure.

The evidence against the veteran's claim includes a March 
2004 VA respiratory examination report, including a chest x-
ray study.  A VA pulmonary consult examiner noted, based on a 
March 2004 x-ray study, that there was no evidence of 
asbestosis or asbestos-related pleural disease.  The same 
findings were made based on VA x-ray study conducted in June 
2001.  The Board also notes that an October 1997 VA x-ray 
study is also negative for findings of asbestosis or chest 
abnormality.

The Board finds the March 2004 VA respiratory findings 
compelling.  The conclusion is based on specific clinical 
tests and findings.  That is, x-rays were done in 2004 
showing no evidence of asbestosis.  The 2004 opinion is 
further supported by x-rays previously conducted in 2001 and 
1997, also showing no evidence of asbestos-related disease.  
In contrast, the veteran's private medical opinions do not 
provide actual x-ray studies; they merely state x-rays have 
shown asbestosis.  Although the Board is not questioning the 
competence of the veteran's private medial providers, the 
opinions by the veteran's private physicians are not entitled 
to more weight merely because they treated the veteran.  VA's 
benefits statutes and regulations do not provide any basis 
for the "treating physician rule," and, in fact, conflict 
with such a rule.  White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001). 

The March 2004 VA examination opinion was offered by a 
competent medical professional and the report reflects 
consideration of an accurate and complete history.  The 
report is also the most recent evidence.  In fact, the 
private medical records showing diagnosis of asbestos-related 
disease are dated in the early 1990s.  All the medical 
evidence dated since those records (i.e., VA examination 
reports and x-ray studies between 1997 and 2004) have shown 
no asbestos-related disease is present.  In other words, even 
accepting the credibility of the earlier diagnoses, they were 
made approximately ten years ago, and the condition is not 
currently present.  The evidence could not be more opposite 
in this case.  Nevertheless, the Board finds that the March 
2004 VA examination report outweighs the evidence in support 
of the veteran's claim because it is based on a review of a 
recent x-ray study, which is negative, and the veteran's 
complete medical history.  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  The Board 
finds the 2004 results (which are consistent with the 1997 
and 2001 results) more probative for the reasons given above.  
While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement, as it has done in this case.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

The Board is not reaching any conclusion as to whether the 
veteran was, indeed, exposed to asbestos during service, but 
without medical evidence of a condition due to that exposure, 
the claim must be denied.  Exposure to asbestos, in and of 
itself, is not considered a disability for VA purposes.  

As such, the Board finds that the preponderance of the 
evidence establishes that the veteran does not currently have 
asbestosis, and service connection must be denied.  The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that he currently has asbestos-related disease.  There is not 
an approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  For the reasons stated, the Board finds the 
opinion of the VA examiner in 2004 more persuasive than the 
other opinions, and finds, as fact, that the veteran does not 
have a current asbestos-related disability.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for asbestosis is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



